Exhibit 10.8

HTG Molecular Diagnostics, Inc.
2014 Equity Incentive Plan

Option Agreement
(Incentive Stock Option or Nonstatutory Stock Option)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, HTG Molecular Diagnostics, Inc. (the “Company”) has granted you an
option under its 2014 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). If there is any conflict between the terms in this Option Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Option Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.Vesting. Subject to the provisions contained herein [and the potential vesting
acceleration provisions set forth in Section 11 herein], your option will vest
as provided in your Grant Notice. Vesting will cease upon the termination of
your Continuous Service.

2.Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3.Exercise Restriction for Non-Exempt Employees. If you are an Employee eligible
for overtime compensation under the Fair Labor Standards Act of 1938, as amended
(that is, a “Non-Exempt Employee”), and except as otherwise provided in the
Plan, you may not exercise your option until you have completed at least six (6)
months of Continuous Service measured from the Date of Grant, even if you have
already been an employee for more than six (6) months. Consistent with the
provisions of the Worker Economic Opportunity Act, you may exercise your option
as to any vested portion prior to such six (6) month anniversary in the case of
(i) your death or disability, (ii) a Corporate Transaction in which your option
is not assumed, continued or substituted, (iii) a Change in Control or (iv) your
termination of Continuous Service on your “retirement” (as defined in the
Company’s benefit plans).

4.Exercise Prior to Vesting (“Early Exercise”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

(a)a partial exercise of your option will be deemed to cover first vested shares
of Common Stock and then the earliest vesting installment of unvested shares of
Common Stock;

1.

203447460 v1

--------------------------------------------------------------------------------

 

(b)any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

(c)you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and

(d)if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

5.Method of Payment. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a)Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

(b)Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c)If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

2.

203447460 v1

--------------------------------------------------------------------------------

 

6.Whole Shares. You may exercise your option only for whole shares of Common
Stock.

7.Securities Law Compliance. In no event may you exercise your option unless the
shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

8.Term. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a)immediately upon the termination of your Continuous Service for Cause;

(b)three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service; provided further, if
during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy. Notwithstanding the
foregoing, if (i) you are a Non-Exempt Employee, (ii) your Continuous Service
terminates within six (6) months after the Date of Grant, and (iii) you have
vested in a portion of your option at the time of your termination of Continuous
Service, your option will not expire until the earlier of (x) the later of (A)
the date that is seven (7) months after the Date of Grant, and (B) the date that
is three (3) months after the termination of your Continuous Service, and (y)
the Expiration Date;

(c)twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;

(d)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e)the Expiration Date indicated in your Grant Notice; or

(f)the day before the tenth (10th) anniversary of the Date of Grant.

3.

203447460 v1

--------------------------------------------------------------------------------

 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

9.Exercise.

(a)You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

(c)If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.

(d)By accepting your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this section will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also

4.

203447460 v1

--------------------------------------------------------------------------------

 

agree that any transferee of any shares of Common Stock (or other securities) of
the Company held by you will be bound by this Section 9(d). The underwriters of
the Company’s stock are intended third party beneficiaries of this Section 9(d)
and will have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.

10.Transferability. Except as otherwise provided in this Section 10, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.

(a)Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

(c)Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

11.

[Change in Control.

(a)If a Change in Control occurs and immediately prior to or within twelve (12)
months after, the effective time of such Change in Control your Continuous
Service terminates due to an involuntary termination (not including death or
Disability) without Cause or due to a voluntary termination with Good Reason,
then, as of the date of termination of Continuous Service, the vesting and
exercisability of your option will be accelerated in full.

(b)“Good Reason” means that one or more of the following are undertaken by the
Company (or successor to the Company, if applicable) without your express
written consent: (i) a material reduction in your annual base salary; provided,
however, that Good Reason will not

5.

203447460 v1

--------------------------------------------------------------------------------

 

be deemed to have occurred in the event of a reduction in your annual base
salary that is pursuant to a salary reduction program affecting substantially
all of the employees of the Company and that does not adversely affect you to a
greater extent than other similarly situated employees; (ii) a material
reduction in your authority, duties or responsibilities; (iii) any failure by
the Company to continue in effect any material benefit plan or program,
including incentive plans or plans with respect to the receipt of securities of
the Company, in which you were participating immediately prior to the effective
date of the Change in Control (hereinafter referred to as “Benefit Plans”), or
the taking of any action by the Company that would adversely affect your
participation in or reduce your benefits under the Benefit Plans or deprive you
of any fringe benefit that you enjoyed immediately prior to the effective date
of the Change in Control; provided, however, that Good Reason will not be deemed
to have occurred if the Company provides for your participation in benefit plans
and programs that, taken as a whole, are comparable to the Benefit Plans; (iv) a
relocation of your principal place of employment with the Company (or successor
to the Company, if applicable) to a place that increases your one-way commute by
more than fifty (50) miles as compared to your then-current principal place of
employment immediately prior to such relocation, except for required travel by
you on the Company’s business to an extent substantially consistent with your
business travel obligations prior to the effective date of the Change in
Control; or (v) a material breach by the Company of any provision of the Plan or
the Option Agreement or any other material agreement between you and the Company
concerning the terms and conditions of your employment or service with the
Company.]

(c)The vesting and exercisability of your option will be accelerated in full
upon a Change in Control.

(d)If any payment or benefit you would receive from the Company or otherwise in
connection with a Change in Control or other similar transaction (a “280G
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a

6.

203447460 v1

--------------------------------------------------------------------------------

 

first priority, the modification shall preserve to the greatest extent possible,
the greatest economic benefit for you as determined on an after-tax basis; (B)
as a second priority, Payments that are contingent on future events (e.g., being
terminated without cause), shall be reduced (or eliminated) before Payments that
are not contingent on future events; and (C) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A of the Code shall
be reduced (or eliminated) before Payments that are not deferred compensation
within the meaning of Section 409A of the Code.

Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within fifteen (15) calendar days after the date on which your right to
a 280G Payment becomes reasonably likely to occur (if requested at that time by
you or the Company) or such other time as requested by you or the Company.

If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section 11(b) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section 11(b) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) in the first paragraph of this Section 11(b), you shall
have no obligation to return any portion of the Payment pursuant to the
preceding sentence.]

11.Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

12.Withholding Obligations.

(a)At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to

7.

203447460 v1

--------------------------------------------------------------------------------

 

satisfy the federal, state, local and foreign tax withholding obligations of the
Company or an Affiliate, if any, which arise in connection with the exercise of
your option.

(b)If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

(c)You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

13.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

14.Notices. Any notices provided for in your option or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

8.

203447460 v1

--------------------------------------------------------------------------------

 

15.Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

16.Other Documents. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

17.Effect On Other Employee Benefit Plans. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

18.Voting Rights. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

19.Severability. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

20.Miscellaneous.

(a)The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

9.

203447460 v1

--------------------------------------------------------------------------------

 

(c)You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

(d)This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

***

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

 

10.

203447460 v1

--------------------------------------------------------------------------------

Exhibit 10.8

Notice of Exercise

HTG Molecular Diagnostics, Inc.

3430 E. Global Loop

Tucson, AZ 85706Date of Exercise: ________________

 

This constitutes notice to HTG Molecular Diagnostics, Inc. (the “Company”) under
my stock option that I elect to purchase the below number of shares of Common
Stock of the Company (the “Shares”) for the price set forth below.

Type of option (check one):

Incentive ☐

Nonstatutory ☐

Stock option dated:

 

 

Number of Shares as to which option is exercised:

 

 

Certificates to be issued in name of:

 

 

Total exercise price:

$

$

Cash payment delivered herewith:

$

$

[Value of  Shares delivered herewith1:

$

$]

[Value of  Shares pursuant to net exercise2:

$

$]

[Regulation T Program (cashless exercise3):

$

$]

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the HTG Molecular Diagnostics, Inc. 2014 Equity
Incentive Plan, (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the Shares issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such Shares are issued upon exercise of this option.

Very truly yours,

 

 

 

1 

Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised, and
must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

2 

The option must be a Nonstatutory Stock Option, and HTG Molecular Diagnostics,
Inc. must have established net exercise procedures at the time of exercise, in
order to utilize this payment method.

3 

Shares must meet the public trading requirements set forth in the option.

1.

203447460 v1

--------------------------------------------------------------------------------

Exhibit 10.8

HTG Molecular Diagnostics, Inc.
Stock Option Grant Notice
(2014 Equity Incentive Plan)

HTG Molecular Diagnostics, Inc. (the “Company”), pursuant to its 2014 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth in this notice, in
the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this notice and the Plan, the terms of the
Plan will control.

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

 

Type of Grant:

☐ Incentive Stock Option4☐ Nonstatutory Stock Option

Exercise Schedule:

☒ Same as Vesting Schedule☐ Early Exercise Permitted

Vesting Schedule:

[1/4th of the shares vest on the one year anniversary of the Vesting
Commencement Date; the balance of the shares vest in a series of twelve (12)
successive equal quarterly installments on the last day of each calendar
quarter, commencing with the last day of the calendar quarter first occurring
after the one year anniversary of the Vesting Commencement Date, subject to the
Optionholder’s Continuous Service through each such vesting date.]5

[The shares vest in a series of sixteen (16) successive equal quarterly
installments on the last day of each calendar quarter, commencing with the last
day of the calendar quarter first occurring after the Vesting Commencement Date,
subject to the Optionholder’s Continuous Service through each such vesting
date.]6

[Initial Grant: One-third (1/3rd) of the shares vest one year after the Vesting
Commencement Date; the balance of the shares vest in a series of twenty-four
(24) successive equal monthly installments on the last day of each calendar
month, commencing with the last day of the calendar month first occurring after
the one year anniversary of the Vesting Commencement Date, subject to the
Optionholder’s Continuous Service through each such vesting date.]

[Annual Grant: The shares vest in a series of twelve (12) successive equal
monthly installments on the last day of each calendar month, commencing with the
last day of the calendar month first occurring after the Vesting Commencement
Date, subject to the Optionholder’s Continuous Service through each such vesting
date.]

 

4 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

5 

Insert this vesting schedule for initial option grants to employees.

6 

Insert this vesting schedule for option grants other than the initial option
grant to employees.

1.

203447460 v1

--------------------------------------------------------------------------------

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

☒By cash, check, bank draft or money order payable to the Company

☒Pursuant to a Regulation T Program if the shares are publicly traded

☒By delivery of already-owned shares if the shares are publicly traded

☒If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein. By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

HTG Molecular Diagnostics, Inc.

 

 

By:

Signature

 

Title:

 

Date:

 

Optionholder:

 

 

 

Signature

 

Date:

 

 

Attachments: Option Agreement, 2014 Equity Incentive Plan and Notice of Exercise

 

 

 

2.

203447460 v1

--------------------------------------------------------------------------------

Exhibit 10.8

Attachment I

Option Agreement

 




203447460 v1

--------------------------------------------------------------------------------

 

Attachment II

2014 Equity Incentive Plan

 




203447460 v1

--------------------------------------------------------------------------------

 

Attachment III

Notice of Exercise

 

203447460 v1